

 S2754 ENR: To designate the Federal building and United States courthouse located at 300 Fannin Street in Shreveport, Louisiana, as the “Tom Stagg United States Court House”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2754IN THE SENATE OF THE UNITED
		  STATESAN ACTTo designate the Federal building and United States courthouse located at 300 Fannin Street
			 in Shreveport, Louisiana, as the “Tom Stagg United States Court House”.
	
 1.DesignationThe Federal building and United States courthouse located at 300 Fannin Street in Shreveport, Louisiana, shall be known and designated as the Tom Stagg United States Court House.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the Tom Stagg United States Court House.Speaker of the House of RepresentativesVice President of the United States and President of the Senate